The Chief Justice having already recused himself in this matter, the motion for recusal (M-592) is dismissed as moot and, to the extent that the motion seeks other, miscellaneous relief, it is denied. The motion for leave to proceed as an indigent (M-593) is denied, and the $250 filing fee shall be filed on or before January 26, 2018. The miscellaneous motion to compel plaintiff to accept defendants' payoff offer (M-594), the miscellaneous motion to change venue (M-595), the motion to dismiss the foreclosure action (M-596), and the miscellaneous motion to file an amendment to the petition for certification (M-597), are denied.